Title: To George Washington from William Shepard, 5 December 1789
From: Shepard, William
To: Washington, George


          
            Sir
            Newbern N. Carolina 5th Decer 1789
          
          The State of North Carolina having ratified the Federal Constitution, I beg leave to Offer myself to your Excellency as a Candidate for the Naval Office of this Port.
          When the Senators proceed to Congress I shall forward Testimonials of my Character, and Abilities to perform the Duties of

the Office. In the Interim I have the Honor to be with great Respect Your Excellencies Most Humble Servant
          
            William Shepard
          
        